EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Please cancel claims 12-15.

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 06/21/2022 is acknowledged.

	Allowable Subject Matter/Reasons for Allowance
Claims 1-11 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Vo et al., US 2018/0223063 A1; Loh et al., 2004/0051191 (hereinafter “Loh”); Annan et al., US 2013/0040122 (hereinafter “Annan”) & Igualada et al., US 2015/0337103 A1 (hereinafter “Igualada”). 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Vo, Loh, Annan & Igualada to render the present invention anticipated or obvious to one of ordinary skill in the art. The present invention differs from Vo in that Vo requires two infrared attenuators, alumina boehmite and magnesium oxide, which are not a blend of presently claimed inorganic infrared attenuation agents.

Igualada teaches an insulating polymer foam. See Igualada, Abstract. Igualada further teaches an insulating polymer comprising a polymer, a blowing agent and an inorganic metal oxide blend (5 to 40 wt. % pigments: titanium oxide, ferric oxide, antimony oxide). See Igualada, [0012], [0026], [0052], [0093] & [0095], Table 3. Loh and Annan each teach foam polymers with inorganic infrared attenuation agents. See Loh, Abstract; Annan, Abstract. The present invention differs from the closest prior art in that the present invention requires 0.1 to 3.0 wt. % of selected inorganic infrared attenuation agent blend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert D. Harlan whose telephone number is (571) 272-1102.  The examiner can normally be reached on Mon-Fri, 10 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh